Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20       PageID.295    Page 1 of 31




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


 CARLA M. MCAFEE,                                     2:19-CV-12956-TGB
                    Plaintiff,
                                                  ORDER GRANTING
                                                 DEFENDANT HURON
       vs.
                                                CLINTON’S MOTION TO
                                               DISMISS (ECF NO. 11) AND
                                                GRANTING DEFENDANT
 GEORGE PHIFER, HURON
                                                PHIFER’S MOTION FOR
 CLINTON METROPOLITAN
                                                  JUDGMENT ON THE
 AUTHORITY,
                                               PLEADINGS (ECF NO. 18)
                    Defendants.



                                 I.   Introduction
    Plaintiff Carla M. McAfee brings this lawsuit claiming that                  her

employer, Huron Clinton Metropolitan Authority (“Huron Clinton”) as

well as by her immediate supervisor Acting Director George Phifer,

discriminated against her on the basis of her sex, subjecting her to a

hostile work environment, quid pro quo sexual discrimination, and

retaliation. Plaintiff raises claims under Title VII of the Civil Rights Act
of 1964, 42 U.S.C. § 2000e (Count I – against Huron Clinton only)1, and

the Elliott-Larsen Civil Rights Act (“ELCRA”), Mich. Comp. Laws §


1 Count I was originally alleged against both Defendants, but Plaintiff concedes that
it may only be brought against Huron Clinton as her employer, so it will be
voluntarily dismissed as against Phifer.
                                         1
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20        PageID.296    Page 2 of 31




37.2202 (Count III – against both Defendants), as well as retaliation

under Title VII (Count IV – against Huron Clinton only).2

      Defendant Huron Clinton has moved to dismiss two of the three

remaining counts in the complaint for failure to state a claim pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure (ECF No. 11).

Defendant George Phifer moves for judgment on the pleadings pursuant

to Rule 12(c). For the reasons stated herein, the Court will GRANT
Defendant Huron Clinton’s partial motion to dismiss as to Counts I and

III because Plaintiff has failed to allege facts sufficient to show that she

suffered from a hostile work environment or quid pro quo sexual
harassment.       These     claims     will   be    DISMISSED           WITHOUT

PREJUDICE. Likewise, the Court will GRANT Defendant Phifer’s

motion for judgment on the pleadings as to Count III. This claim will also
be DISMISSED WITHOUT PREJUDICE. Finally, the Court accepts

Plaintiff’s stipulation to dismiss Plaintiff’s Count II in its entirety and

Count I as to Defendant Phifer. Plaintiff is directed to file a stipulated

order to this effect within seven (7) days of the entry of this Order. ECF

No. 21, PageID.208; ECF No. 22, PageID.230. Moreover, because the

other claims are being dismissed without prejudice, and Plaintiff has

expressed the intention to seek leave to file an amended complaint,

Plaintiff shall submit a motion for leave to amend, with a proposed


2Plaintiff also alleged violations of 2 U.S.C. §1311 in the complaint as Count II, but
now agrees to voluntarily dismiss that count.
                                          2
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20   PageID.297   Page 3 of 31




amended complaint attached to the motion, within 30 days of the date of

this Order.

                              II.   Background

      Plaintiff began working for Huron Clinton, a regional special park

district, in February of 2016, as a Multimedia Graphic Design Specialist

in the Administrative Office. Defendant George Phifer was Plaintiff’s

immediate supervisor and served as Huron Clinton’s director for a period

of time. On February 29, 2016, Plaintiff alleges she was called to

Defendant Phifer’s office, given a pay raise and told that he wanted “to

see if she was management material.” Plaintiff claims this was on her
first day of work. On March 10, 2016, Plaintiff claims Defendant Phifer

called her into his office to talk about what Plaintiff was wearing, a black

dress and a blazer. Plaintiff alleges that he said he liked what Plaintiff
was wearing and made an “ok” sign with his hands, which made Plaintiff

uncomfortable. In March of 2016, Plaintiff claims Defendant Phifer

would ask her to meet with him in his office, with the door locked, which

made Plaintiff uncomfortable. Defendant Phifer also asked Plaintiff to

have two phones in case there was ever an “investigation;” the complaint

does not indicate whether Plaintiff ever asked Phifer what he meant by
“an investigation,” or whether he ever elaborated on why having two cell

phones would be necessary in case one took place. Complaint, ECF No. 1,

PageID.5-.6.



                                      3
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20   PageID.298   Page 4 of 31




      On April 7, 2016 Defendant Phifer promoted Plaintiff to

Multimedia Design Supervisor, approximately two months after she

began working. ECF No. 1, PageID.4. Also, in April of 2016, Plaintiff

alleges that Defendant Phifer invited her to lunch. Plaintiff alleges that

she was uncomfortable because Defendant Phifer had asked her to leave

15 minutes after he did so no one would know they were having lunch

together. At lunch, Plaintiff alleges she felt uncomfortable because it was

apparent Defendant Phifer was trying to “make a pass at her.” The

Complaint does not detail what Phifer said or did that caused Plaintiff to

believe he was making a pass at her. But when Plaintiff began to speak
about her husband and church, Defendant Phifer abruptly announced

that he had to leave and left immediately. In May of 2016, Defendant

Phifer told Plaintiff’s co-workers that she was not to eat lunch with them
anymore because she was a supervisor. Also, at this time, the Complaint

alleges that Phifer began calling Plaintiff’s desk phone during lunch to

verify that she was at work. Plaintiff alleges that she became concerned

because she did not feel she could report Defendant Phifer’s behavior

without him knowing, and that he might retaliate against her. ECF No.

1, Page.6.
      On April 11, 2017, at the Go Ape Grand Opening at Stony Creek

Metropark, Plaintiff claims Defendant Phifer tried to touch her arm and

back. Plaintiff stepped away and got really nervous. In her response
briefs, Plaintiff changes this allegation to state that Phifer actually

                                      4
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20      PageID.299   Page 5 of 31




touched her, but this materially different and specific allegation is not

contained in the complaint itself. ECF No. 21, PageID.210. Plaintiff

alleges that she was concerned that Phifer would again try to sexually

harass her and she was worried that he wanted sexual favors in exchange

for having taken Plaintiff off probation.3 On June 8, 2017, at a board

meeting during lunch, Defendant Phifer said to Plaintiff, “Plaintiff

needed to eat because she’s a growing girl.” Plaintiff claims he looked her

body up and down and made an “ok” gesture with his hands. Phifer then

said that it was ok for her to eat because, “she looks good.” ECF No. 1,

PageID.7. Plaintiff was embarrassed and emotionally distraught because
this comment was made in front of other staff. Plaintiff claims she never

observed Phifer treat a female employee in this way.

      On June 21, 2017, Defendant Phifer was put on paid administrative
leave pending an internal investigation. Shortly after being put on leave,

on July 18, 2017, Plaintiff received a missed call from a restricted

number; she later found out the call was from Defendant Phifer. On July

25, 2017, Defendant Phifer again called Plaintiff from the same restricted

number. Again, in her response briefs, Plaintiff provides relevant details

of the statements Phifer allegedly made to her during this conversation,


3  Defendant Huron Clinton’s motion claims that Plaintiff was placed on a
probationary period for a year for a variety of performance-related issues and that
the probationary period was governed by the terms of a collective bargaining
agreement to which all union members, including Plaintiff, were bound. ECF No. 11,
PageID.96. Plaintiff’s probationary status was removed in February 2017. ECF No.
1, PageID.7.
                                        5
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20   PageID.300   Page 6 of 31




but these facts are not alleged in the complaint. ECF No. 21, PageID.212.

Plaintiff claims she felt threatened and called CFO Michelle Cole and

Commissioner Marans to let them know. ECF No. 1, PageID.8. On July

26, 2017, Plaintiff received a phone call from HR Manager Randy

Rossman. Plaintiff claims she inquired about the removal of the posting

for Marketing Specialist and Randy Rossman stated he did not have to

post positions; he said he had the right to make staff decisions and

Plaintiff needed to know her place. Id.

      On August 3, 2017, Plaintiff met with Employee Association

President Jason Kulongowski, Acting Director Michael Reese, and
Deputy Director Dave Kirbach, about her complaints. ECF No. 1,

PageID.9. Plaintiff alleges that Defendant Huron Clinton was well aware

that Plaintiff’s complaints were not the first time anyone complained
about George Phifer sexually harassing them. Plaintiff also alleges that

complaints about Phifer went back to 2010, with no corrective action

taken until August 14, 2017 when Phifer resigned and Michael Reese

became acting director. ECF No. 1, PageID.8. On August 31, 2017,

Plaintiff claims Employee Association President Jason Kulongowski

made a joke to another staff member, “I don’t like your work, and I’m
filing a grievance.” He didn’t realize Plaintiff was in the room too; when

he looked over and saw Plaintiff, he left the room quickly. Plaintiff alleges

she was the only one who had filed a grievance recently. ECF No. 1,
PageID.9.

                                      6
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20   PageID.301   Page 7 of 31




      On September 14, 2017, at the Lake Erie board meeting, Plaintiff

sat at the same table as Kulongowski. Plaintiff alleges when he got up to

go, he told Plaintiff that a new director may not need a “Multimedia

Design Supervisor.” Plaintiff felt singled out and threatened. Id. On

October 13, 2017, Plaintiff informed Defendant Huron Clinton that she

would be going to the EEOC. ECF No. 1, PageID.8. On November 3, 2017,

Plaintiff met with the Acting Director, Deputy Director, and Employee

Association President. Plaintiff claims the Acting Director asked her if

she was recording the conversation. He said he would take notes from the

meeting and give her the minutes. Plaintiff claims the Acting Director
asked Plaintiff to withdraw her EEOC complaint to help the Deputy

Director get the open Director job. Plaintiff refused. ECF No. 1, PageID.9.

      On December 1, 2017, Plaintiff alleges that Acting Director Michael
Reese yelled at Plaintiff loudly and several co-workers overheard it.

Plaintiff claims he demanded she misspell a word. Plaintiff asked not to

have to misspell a word on purpose. He yelled loudly, “oh so you’re not

going to do what I want,” and grabbed the papers and left the room.

Plaintiff claims he yelled at her in the hallway. Plaintiff went to pick up

the printed brochures in the lobby. He came out into the lobby and
demanded Plaintiff follow him. He then had Plaintiff meet with his

secretary and the Deputy Director. After his secretary left, he started

yelling at Plaintiff again. Plaintiff claims he said she had to do whatever
he said and that she couldn’t talk. He said if he wanted to misspell a word

                                      7
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20   PageID.302   Page 8 of 31




then that was on him. On December 6, 2017, the Deputy Director asked

Plaintiff if she would like to report to him instead of Acting Director

Michael Reese. ECF No. 1, PageID.9-.10.

      On January 9, 2018, after preparing to return to work after an

illness, Acting Director Michael Reese informed Plaintiff that she had to

provide a doctor’s note to return to work because she was ill for 3 days.

However, Plaintiff claims she was not out for three consecutive days. She

was out January 5, 8, and 9 (a Friday, Monday and Tuesday). The policy

clearly provided that three consecutive days required a note. Plaintiff

alleges when she confronted Reese about failing to uniformly apply
company policy, Reese stated that Plaintiff had no other choice if she

wanted to return to work. ECF No. 1, PageID.10.

      Six months later, on June 14, 2018, Plaintiff was placed on
administrative leave for 14 business days. On July 2, 2018, Plaintiff

claims she attempted to return to work at the conclusion of her leave but

was informed that she would have to see the company psychologist, Dr.

Linda Forsberg. On July 5, 2018, Plaintiff’s administrative leave was

extended. On July 24, 2018, Plaintiff alleges she was notified via email

that her administrative leave was extended on the recommendation of
Dr. Forsberg. On August 20, 2018, Plaintiff’s paid administrative leave

ended. On September 7, 2018, Plaintiff alleges she requested a severance

package. ECF No. 1, PageID.10. Plaintiff’s medical insurance and other
benefits have been terminated as of April 30, 2019. Plaintiff claims

                                      8
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20         PageID.303    Page 9 of 31




although she has been advised that she has been terminated, she had not

yet received an official termination letter. ECF No. 1, PageID.11.4

    Thereafter, Plaintiff filed the instant lawsuit alleging quid pro quo

sexual harassment and a sexually hostile work environment in violation

of Title VII and the ELCRA, as well as retaliation under Title VII.

Plaintiff also alleges violations of 2 U.S.C. §1311. Now before the Court

is Defendant Huron Clinton’s partial motion to dismiss Plaintiff’s
complaint for failure to state a claim pursuant to Rule 12(b)(6) (ECF No.

11.) and Defendant George Phifer’s motion for judgment on the pleadings

(ECF No. 18).
                               III. Legal Standard

    Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes courts

to dismiss a lawsuit if they determine that the plaintiff has “fail[ed] to
state a claim upon which relief can be granted.”5 In evaluating a motion

to dismiss under Rule 12(b)(6), courts must construe the complaint in the

light most favorable to the plaintiff and accept all well-pled factual
allegations as true. League of United Latin Am. Citizens v. Bredesen, 500


4  Plaintiff’s responses to Defendants motions include a number of additional
allegations that cannot be considered by the Court for purposes of determining the
sufficiency of Plaintiff’s complaint. Miller v. The Bank of New York Mellon, No. 19-
12826, 2020 WL 475324, at *4 (E.D. Mich. Jan. 29, 2020) (‘[A] motion to dismiss
focuses solely on the facts alleged in the complaint and not evidence provided in . . .
Plaintiff’s response.”); see also ECF Nos. 21-22.
5 Courts apply the same standard in evaluating a Rule 12(c) motion for judgment on

the pleadings as the standard applied to evaluate a Rule 12(b)(6) motion to dismiss.
Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 511-12 (6th Cir. 2001). Defendant Phifer
has filed a Rule 12(c) motion for judgement on the pleadings. ECF No. 18.
                                          9
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20   PageID.304   Page 10 of 31




 F.3d 523, 527 (6th Cir. 2007) (citing Kottmyer v. Maas, 436 F.3d 684, 688
 (6th Cir. 2006)).

      Although Rule 8(a) requires only that pleadings contain “a short and

 plain statement of the claim showing that the pleader is entitled to
 relief,” Fed. R. Civ. P. 8(a)(2), plaintiffs must provide “more than labels

 and conclusions, and a formulaic recitation of the elements of a cause of

 action” in support of their claims. Albrecht v. Treon, 617 F.3d 890, 893
 (6th Cir. 2010) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555

 (2007)). The federal pleading standards also apply to state law claims

 removed to federal court. See Beer v. Nationstar Mortg. Holdings, Inc.,
 No. 14-CV-13365, 2015 WL 13037309, at *3 (E.D. Mich. July 15, 2015)

 (citing Armstrong v. Shirvell, 596 Fed. Appx. 433, 459 (6th Cir. 2015)).

                               IV.   Discussion
 A.     Plaintiff’s claims of hostile work environment and quid pro
        quo sexual harassment under Title VII and the ELCRA.

        Case law recognizes two types of sexual harassment: 1) harassment

 that creates an offensive or hostile environment; and 2) quid pro quo

 harassment, in which a supervisor demands sexual favors as a condition
 for job benefits. Kauffman v. Allied Signal, Inc., Autolite Div., 970 F.2d

 178, 182 (6th Cir. 1992). Plaintiff brings hostile work environment and

 quid pro quo claims against both Phifer and Huron Clinton.




                                      10
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20        PageID.305    Page 11 of 31




       i.     Hostile Work Environment

       To establish a prima facie case of hostile work environment based

 on sex under Title VII, an employee must demonstrate that (1) she was a

 member of a protected class; (2) she was subjected to unwelcome sexual

 harassment; (3) the harassment was based on her sex; (4) the harassment

 created a hostile work environment; and (5) the employer failed to take

 reasonable care to prevent and correct any sexually harassing behavior.

 Bowman v. Shawnee State Univ.., 220 F.3d 456, 462-63-61 (6th Cir.

 2000). A hostile work environment occurs “[w]hen the workplace is

 permeated with discriminatory intimidation, ridicule, and insult that is
 sufficiently severe or pervasive to alter the conditions of the victim’s

 employment and create an abusive working environment.” Harris v.

 Forklift Sys. Inc., 510 U.S. 17, 21 (1993).6 “In Burlington Northern Santa
 Fe Ry. Co. v. White, the Supreme Court distinguished material adversity

 from ‘trivial harms.’” Bradley v. Arwood, No. 14-12303, 2014 WL

 5350833, at *16 (E.D. Mich. Oct. 20, 2014) (quoting Burlington, 548 U.S.
 53, 68 (1993)). The key to the test is whether or not the alleged


 6 Plaintiff cites Swierkiewicz v. Sorema, 534 U.S. 506, 510 (2002) and Keys v.
 Humana, Inc., 684 F.3d 605, 609 (6th Cir. 2012) for the proposition that she need not
 allege a prima facie claim of hostile work environment and quid pro quo sexual
 harassment. While that appears to be the case, the court notes that the McDonnell
 Douglas factors apply to claims of sex-based, race-based, and religion-based
 discrimination is not applied in the hostile work environment or quid pro quo context.
 See Keys v. Humana, Inc., 2013 WL 5740109, at *4 (W.D. Ky. Oct. 22, 2013); Harris-
 Bethea v. Babcock & Wilcox Tech. Servs. Y-12, LLC, 2015 WL 1458042, at *12 (E.D.
 Tenn. Mar. 30, 2015); Primm v. Dep’t of Human Servs., No. 16-6837, 2017 WL
 10646487, at *2 (6th Cir. Aug. 17, 2017).
                                          11
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20   PageID.306   Page 12 of 31




 harassment is severe or pervasive. And Plaintiff’s claims are evaluated
 both objectively and subjectively: “[t]he conduct must be severe or

 pervasive enough that a reasonable person would find [it] hostile or

 abusive, and the victim must subjectively regard that environment as
 abusive.” Jackson v. Quanex Corp., 191 F.3d 647, 658 (6th Cir. 1999)

 (quoting Black v. Zaring Homes Inc., 104 F.3d 822, 826 (6th Cir. 1997)).

       “However, the harassment need not be so extreme that it produces
 tangible effects on job performance or psychological well-being to be

 actionable. Instead, there merely must be proof of some mental distress.”

 Bradley, 2014 WL 5350833, at *16 (citing Harris, 510 U.S. at 22); Moore
 v. KUKA Welding Sys. & Robot Corp., 171 F.3d 1073, 1082 (6th Cir.

 1999). The Supreme Court urges courts not to apply a “mathematically

 precise test,” Harris, 510 U.S. at 22, and the Sixth Circuit applies a non-
 exhaustive list of factors to consider: “the frequency of the discriminatory

 conduct; its severity; whether it is physically threatening or humiliating,

 or a mere offensive utterance; and whether it unreasonably interferes
 with an employee’s work performance.” Jordan v. City of Cleveland, 464

 F.3d 584, 597 (6th Cir. 2006) (quoting Harris, 510 U.S. at 23). “The

 ELCRA hostile work environment analysis is identical to Title VII’s
 analysis.” Wasek v. Arrow Energy Servs., 682 F.3d 463, 468 (6th Cir.

 2012). “Like Title VII, ELCRA prohibits employment discrimination

 ‘with respect to a term’ or ‘condition . . . of employment, because of . . .



                                      12
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20         PageID.307    Page 13 of 31




 sex.’” Id. (quoting M.C.L. § 37.2202(1)(a)).7 When Title VII and ELCRA
 have similarly worded provisions, Michigan courts often interpret

 ELCRA provisions using Title VII case law. See Pena v. Ingham Cnty.

 Road Comm’n, 660 N.W.2d 351, 358 n.3 (Mich. Ct. App. 2003).
       While Plaintiff does not have to plead a prima facie case to survive

 dismissal, she must “produce ‘sufficient factual content from which a

 court, informed by its judicial experience and common sense, could draw
 the reasonable inference’ that her work environment was both objectively

 and subjectively hostile due to sexually . . . charged harassment.” Keys v.

 Humana, Inc., No. 3:09-CV-00834, 2013 WL 5740109, at *5 (W.D. Ky.
 Oct. 22, 2013) (quoting Keys v. Humana, Inc., 684 F.3d 605, 610 (6th Cir.

 2012)). In turn, she must produce sufficient factual content from which a

 court could draw the reasonable inference that the conduct was “severe
 or pervasive enough that a reasonable person would find [it] hostile or

 abusive,” and that Plaintiff herself              “subjectively regard[ed] that

 environment as abusive.” Jackson, 191 F.3d at 658. This standard does
 not displace, nor does it create an exception to Twombly’s pleading




 7 As for Defendant Phifer’s individual liability, “an agent who sexually harasses an
 employee in the workplace can be held individually liable under the [EL]CRA.”
 Elezovic v. Bennett, No. 267747, 274 Mich. Ct. App. 1, 4, 731 N.W.2d 452 (2007) (citing
 Elezovic v. Ford Motor Co., 472 Mich. 408, 411, 697 N.W.2d 851 (2005)). Plaintiff’s
 complaint alleges that Defendant Phifer was both her “immediate supervisor” and
 Defendant Huron Clinton’s “Director.” ECF No. 1, PageID.8. Here, Defendant Phifer
 does not dispute for purposes of this motion that he is an “agent” under the ELCRA.
 See generally ECF No. 18.
                                           13
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20   PageID.308   Page 14 of 31




 standard. HDC, LLC v. City of Ann Arbor, 675 F.3d 608, 614 (6th Cir.
 2012).

       McAfee’s Complaint describes the following events that are

 relevant to her hostile work environment claims:
     On her first day of work, Phifer gave Plaintiff a pay raise and said

       that he wanted to see if she was “management material.” ECF No.

       1, PageID.5.
     On March 10, 2016, Phifer called Plaintiff into his office to comment

       on what she was wearing—a black dress and blazer—and made an

       “ok” sign with his hands. Id.
     Throughout March 2016, Phifer called Plaintiff into private

       meetings where he locked the door, where Plaintiff states she felt

       uncomfortable. Id.
     At an unspecified time, Phifer told Plaintiff to have two phones “in

       case there was ever an investigation.” Id.

     In April 2016, Phifer took Plaintiff to a private lunch, where
       Plaintiff was uncomfortable and believed Phifer was trying to

       “make a pass at her.” When Plaintiff began discussing her husband

       and inferring that she had no interest in a relationship with Phifer,
       she alleges Phifer abruptly left the lunch. Id. at PageID.6.

     In May 2016, Phifer told Plaintiff’s co-workers not to eat lunch with

       Plaintiff because she was a supervisor. Plaintiff states that Phifer



                                       14
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20   PageID.309   Page 15 of 31




       began calling her work phone during her lunch hour to verify that
       she was at work. Id.

     On unspecified dates after Plaintiff rejected Phifer at the private

       lunch, Phifer began calling Plaintiff to check up on her, yelling at
       and berating her, calling her after work and on weekends early in

       the morning. Id. Phifer also refused to allow Plaintiff to attend

       training that was allegedly necessary for her improvement on the
       job and thwarting her ability to supervise the employees under her

       direction. Id.

     In October 2016, Phifer extended Plaintiff’s probationary period for
       another year, even though Plaintiff had no prior notice of any

       threatened disciplinary activity. Id. at PageID.7.

     When that extended probationary period was allegedly removed in
       February 2017, Plaintiff alleges Phifer’s sexual harassment began

       again with an obvious attempt to make Plaintiff feel that

       cooperating with his sexual overtones controlled her ability to have
       a job and be successful. Id.

     On April 11, 2017, while at a grand opening event, Phifer “tried to

       touch Plaintiff’s arm and back.” Id.(emphasis added). Plaintiff got
       nervous and stepped back and was concerned that Phifer wanted

       sexual favors in exchange for taking Plaintiff off of probation. Id.

     On June 8, 2017, at a board meeting during lunch, Phifer told
       Plaintiff that she “needed to eat because she’s a growing girl.” Id.

                                      15
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20   PageID.310   Page 16 of 31




       Phifer looked her body up and down, made an “ok” gesture with his
       hands, and said it was okay for her to eat because “she looks good.”

       Id. Plaintiff said she was “embarrassed and emotionally distraught”

       because other staff at the board meeting heard it. Id.
     On June 21, 2017, Phifer was placed on paid administrative leave

       pending an internal investigation. Id. at PageID.8. Approximately

       one month later, on July 18, 2017, Plaintiff received a missed call
       from a restricted number that she later learned belonged to Phifer.

       Id. Plaintiff received another call from the same number on July 25,

       2017. Plaintiff alleges she felt “threatened” by these calls and
       immediately called Huron Clinton’s CFO and Commissioner to tell

       them that Phifer had just called her. Id.

     On July 25, 2017, Plaintiff alleges she “was informed that her
       position had been demoted,” Id. at PageID.4 but does not explain

       whether her position, title, or salary changed. Rather, at a different

       point in her complaint, Plaintiff alleges that on the following day—
       July 26, 2017—she received a phone call from HR Manager Randy

       Rossman. Id. at PageID.8. She inquired about the removal of the

       posting for Marketing Specialist and Rossman told her that he had
       the right to make staffing decision and Plaintiff needed to know her

       place. Id.




                                      16
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20        PageID.311    Page 17 of 31




      Plaintiff alleges that complaints about Phifer go back to at least
       2010, and that Huron Clinton failed to take any corrective action

       until August 14, 2017, when Phifer resigned as acting director.

       Plaintiff also relies on events that occurred after Phifer resigned
 from Huron Clinton. See id. at PageID.8-11. Interpreting these

 allegations in the light most favorable to Plaintiff, they are more relevant

 to Plaintiff’s Title VII retaliation against Huron Valley (Count IV), than

 specific events creating a hostile work environment due to sexually

 charged harassment. None of the allegations occurring after August 14,

 2017 have any inference of sexually harassing conduct, but instead

 suggest or explicitly allege retaliation against Plaintiff for filing a

 grievance against Phifer and reporting Phifer’s activity to the EEOC.

 ECF No. 1, PageID.8-11. See also Wasek v. Arrow Energy Servs., 682 F.3d
 463, 467 (6th Cir. 2012) (“[T]he conduct of jerks, bullies, and persecutors

 is simply not actionable under Title VII unless they are acting because of

 the victim’s [protected status].”).
       Returning to the allegations of sexual harassment, Plaintiff alleges

 sexual harassment occurring over a span of approximately 17 months,

 from February 2016 when she was hired until August 2017, when Phifer
 resigned as Director.8 This is not an insignificant period of time. And


 8 Again, Plaintiff references allegations of harassment by other Huron Clinton
 employees after Phifer resigned. But none of these allegations are sexual in nature,
 and instead go to Plaintiff’s retaliation claim which is not challenged by the motions
 currently before the Court.
                                          17
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20   PageID.312   Page 18 of 31




 Plaintiff has also alleged that the hostility and harassment affected her
 ability to perform her job. Gallagher v. C.H. Robinson Worldwide, Inc.,

 567 F.3d 263, 274 (6th Cir. 2009) (explaining what while “a plaintiff need

 not prove a tangible decline in her work productivity,” she must
 demonstrate “that the harassment made it more difficult to do the job”);

 see also Keys v. Humana, Inc., No. 3:09-CV-00834, 2013 WL 5740109, at

 *5 (W.D. Ky. Oct. 22, 2013). Specifically, she claims that Phifer refused
 to allow her to attend important trainings for her job and thwarted her

 abilities to supervise the employees working underneath her. ECF No. 1,

 PageID.7, ¶ 35. But the Court must also consider the severity of the
 conduct, and whether it was physically threatening or humiliating or

 rather a mere offensive utterance. Jordan v. City of Cleveland, 464 F.3d

 584, 597 (6th Cir. 2006).
       Reviewing the allegations in the complaint in their totality, the

 factual allegations lack specificity in several instances that are directly

 relevant to the question of whether her work environment was both
 objectively and subjectively hostile due to sexually charged harassment.

 The allegations, taken as true, make a plausible case that Plaintiff was

 subjected to unwelcome sexual conduct or communication. Plaintiff
 indicated in her complaint that she felt uncomfortable in the situations

 with Defendant Phifer and moved away and got nervous when he tried

 to touch her. ECF No. 1, PageID.6-.7. This indicates that the
 communication and contact were subjectively unwelcome. But the

                                      18
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20      PageID.313    Page 19 of 31




 totality of Plaintiff’s allegations must also rise to the level of severe or
 pervasive atmosphere of harassment from the objective perspective of a

 reasonable person. Harris, 510 U.S. at 21. And in meeting this standard,

 the facts alleged in the complaint lack specificity.
       In White v. Coventry Health and Life Insurance Company, the Sixth

 Circuit affirmed the district court’s dismissal of a plaintiff’s race and sex

 discrimination claim under the Kentucky Civil Rights Act.9 680 Fed.
 Appx. 410, 414-16 (6th Cir. 2017). The plaintiff, a native Hawaiian

 woman in her fifties, worked as a network operations manager for an

 insurance company. Id. at 412. She alleged that she received chastising
 emails that younger, male, and non-minority employees did not receive

 for failing to attend a meeting, that she received complaints for things

 that she was not involved in, and for having perfume that was too strong.
 Id. She also alleged that the vice president counseled her that if she

 wanted to apply for a different position, she should do it before being

 written up for “not living up to expectations,” and that when she asked
 why the company did not fire her, the vice president responded that the

 company was “afraid of being sued by someone that is over 50, a minority,

 and a female.” Id. Later, the plaintiff alleged that she applied for a new
 position but never received any response about the position; she spoke



 9Courts apply Title VII precedent when analyzing claims of discrimination under
 the KCRA. White, 680 Fed. Appx. at 414 (citing Pedreira v. Ky. Baptist Homes for
 Children, Inc., 579 F.3d 722, 727 (6th Cir. 2009)).
                                         19
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20   PageID.314   Page 20 of 31




 with other employees and was told there were no qualified candidates,
 even though she had significant experience. Id. Around the same time,

 the plaintiff received a new supervisor who allegedly did not understand

 the “ins and outs” of her department and she alleged that this resulted
 in her being accused of not knowing her job and receiving constant

 harassment by her supervisors. Id. She also alleged that a co-worker

 cursed at her repeatedly during a conference call. Id. at 412-13.
 Additionally, the plaintiff alleged that she attended several mandatory

 meetings where she was required to give answers to questions for areas

 of the department her Caucasian male counterpart was responsible for
 knowing and that he was never reprimanded for missing those meetings.

 Id. at 413. When the plaintiff’s supervisor told her that “she had lost her

 credibility and had an attitude of irresponsibility,” the plaintiff was
 “diagnosed with severe depression stemming from her traumatic work

 situation” and submitted her letter of resignation. Id.

       The Sixth Circuit concluded that “none of these events, either
 independently or in combination, constituted an adverse change in the

 terms and conditions of her employment. Nor [had] she included facts

 from which [the court] could infer that the criticism related to her race,
 sex, or age.” Id. at 415. The court also held that when the plaintiff posted

 that “almost from the very beginning of [her] employment she suffered

 from harassment, discrimination, intimidation, berating and a hostile
 work environment,” and that she was “constantly berated” by a

                                      20
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20        PageID.315   Page 21 of 31




 supervisor, as well as “degraded and humiliated,” that these allegations
 were simply “naked assertions” that added nothing to the complaint’s

 sufficiency. Id. (citing Iqbal, 556 U.S. at 678).

        In Hairston v. Dept’ of Veteran Affairs, No. 115-660, 2015 WL
 9304558 at *16 (W.D. Mich. Dec. 21, 2015), Hairston alleged a total of

 nine    incidents   involving   three        individuals   that   occurred    over

 approximately 14 months in his complaint. Id. “All of the incidents were
 relatively minor and did not affect or interfere with Hairston’s ability to

 do his job.” Id. The court held that considering the totality of the

 circumstances, Hairston did not allege that he suffered a hostile work
 environment to overcome a motion to dismiss. Id. Compare that kind of

 repeated, but “relatively minor” harassment to the allegations presented

 in   Bradley v. Arwood, supra, 2014 WL 5350833, at *17, where the
 plaintiff alleged, “she was subjected to repeated admonishment, formal

 counseling, threats, berating, and belittling, false claims of being absent

 from her work area, unjustified low performance evaluations, and other
 actions.” Id. The court found, looking at the totality of the circumstances,

 she had presented adequate material facts to sufficiently allege that she

 was subjected to a hostile work environment. Id.
        In Thomas v. Henderson, albeit on a motion for summary judgment,

 the district court noted that a plaintiff’s allegations that a supervisor

 “caressed her hand while playing cat-and-mouse with her time card, and
 that he asked intrusive questions about her perfume, family and personal

                                         21
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20   PageID.316   Page 22 of 31




 problems” fell outside the purview of Title VII. Thomas v. Henderson, 44
 F. Supp. 2d 915, 925 (E.D. Mich. 1999). However, the court permitted the

 plaintiff’s hostile work environment claim to survive because the plaintiff

 also alleged that her supervisor touched her leg and inner thigh on three
 different occasions. Id. The court drew a distinction between such

 repeated unwelcome touching and a less pervasive scenario case where a

 supervisor “only touched Plaintiff on one occasion, or perhaps even just
 tapped her on the knee.” In the lesser case, the court suggested it might

 have agreed that such conduct not unreasonable or sexual in nature. Id.

       Finally, in Finney v. Arch Realty Co., LLC, the plaintiff alleged his
 superior touched him “countless times in a sexually suggestive manner

 on his arms, legs and sides.” No. 10-12395, 2011 WL 5507384, at *1 (E.D.

 Mich. Nov. 10, 2011). The superior also allegedly made suggestive sexual
 comments on numerous occasions and showed the plaintiff and two other

 male employees pornographic photos on his computer. The court

 concluded that while no single incident was necessarily severe in nature,
 the plaintiff had clearly alleged that the superior had “engaged in

 frequent sexual harassment which manifested itself verbally and

 physically over a period of eighteen months,” denying the plaintiff’s
 motion for summary judgment. Id. at *4.

       Plaintiff relies on Keys v. Humana, Inc., 684 F.3d 605 (6th Cir.

 2012), where the Sixth Circuit reversed the district court’s dismissal of a
 Title VII complaint alleging discrimination based on race, holding that it

                                      22
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20     PageID.317   Page 23 of 31




 was error for the district court to require the plaintiff to plead a prima
 facie case under McDonnell Douglas to survive a motion to dismiss. Id.

 at 609. It also held that the plaintiff’s complaint alleged facts that could

 “easily state a plausible claim.” Id. at 610. The court summarized many
 of the allegations made in the complaint: that Humana had a practice of

 discrimination against African American managers and staff in hiring,

 compensation, promotion, discipline, and termination. Id. The complaint
 also detailed “several specific events in each of those employment-action

 categories where [the plaintiff] allege[d] she was treated differently than

 her Caucasian management counterparts; it identifie[d] the key
 supervisors and other relevant positions by race and either name or

 company title; and it allege[d] that [the plaintiff] and other African

 Americans      received      specific        adverse   employment       actions
 notwithstanding satisfactory employment performances.” Id. While Keys

 did not concern a hostile work environment claim, it provided a level of

 specificity regarding the severity and pervasiveness of the discriminatory
 conduct not seen here. Id.

       Upon examining the complaint in this case, and even construing

 the claims in the light most favorable to Plaintiff, the allegations as
 currently stated are more akin to Hairston and White, than Thomas,

 Finney, Bradley, and Keys. Plaintiff alleges instances of being publicly

 degraded and humiliated, yelled at, called into Phifer’s office with the
 door locked, invited to a private lunch, and made the subject of several

                                         23
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20   PageID.318   Page 24 of 31




 suggestive comments about what outfit she was wearing or that she
 “needs to eat because she is a growing girl.” her outfit. One allegation

 states that at a work event, Phifer “tried” to touch Plaintiff on the arm,

 ECF No. 1, PageID.7, ¶ 36. And there are also claims that Phifer called
 her after work, on weekends, and on two occasions after Phifer was

 placed on administrative leave. These alleged actions were not physically

 threatening or humiliating such as would be considered severe and
 pervasive under Harris. 510 U.S. at 23. These incidents more closely

 approximate the kind of offensive utterances that the White court called

 “naked assertions that add nothing to the complaint’s sufficiency.” White,

 680 Fed. Appx. at 415-16. While Plaintiff alleges that she was subjected

 to intimidation, ridicule, and mistreatment—none of which was in any

 way appropriate or excusable as professional workplace behavior—she

 must allege a pattern of sexual harassment that is objectively severe or

 pervasive to a reasonable person according to precedent in this circuit in

 order to make out an actionable complaint. The incidents Plaintiff
 complained of occurred about once per month and involved suggestive

 comments, yelling, and what is described as an attempt to touch

 Plaintiff’s arm and back. To allege facts sufficient to establish a hostile

 work environment, more specifics would be needed to show that the

 frequency and nature of the conduct would have been considered severe

 and pervasive to a reasonable person. See also Jordan v. City of

 Cleveland, 464 F.3d 584, 598 (6th Cir. 2006) (“For more than a decade

                                      24
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20    PageID.319   Page 25 of 31




 Jordan was consistently subjected to varieties of offensive conduct that

 were humiliating and degrading to him as well as to African Americans

 as a class.”) Kalich v. AT&T Mobility, LLC, 679 F.3d 464, 474 (6th Cir.

 2012) (“Except in cases of extreme incidents such as rape or sexual

 assault, a single, isolated event is typically insufficient to create a hostile

 work environment.”) Williams v. GMC, 187 F.3d 553, 559 (6th Cir. 1999)

 (a series of sexually inappropriate incidences, while offensive and

 deplorable, were not sufficiently severe or pervasive.)

       Here, Plaintiff’s complaint speaks frequently of her subjective

 thoughts and worries that Phifer “might try to sexually harass her” and
 her belief that “he wanted sexual favors.” These allegations speak to her

 subjective beliefs, but they do not show that Phifer’s conduct was

 objectively severe or pervasive. Again, the Court recognizes that
 Plaintiff’s pleading requirements for a hostile work environment need not

 rise to the level of proofs required on a motion for summary judgment.

 But Plaintiff is still obligated to “produce ‘sufficient factual content from
 which a court, informed by its judicial experience and common sense,

 could draw the reasonable inference’ that her work environment was both

 objectively and subjectively hostile due to sexually . . . charged
 harassment.” Keys v. Humana, Inc., No. 3:09-CV-00834, 2013 WL

 5740109, at *5. Plaintiff has not done so here. Accordingly, Defendant

 Huron Clinton’s motion to dismiss and Defendant Phifer’s motion for
 judgment on the pleadings as to Plaintiff’s hostile work environment

                                       25
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20   PageID.320   Page 26 of 31




 claims will be GRANTED and the claim dismissed WITHOUT
 PREJUDICE.

       ii.   Quid Pro Quo

       To establish a claim of quid pro quo sexual harassment under Title

 VII, a plaintiff must demonstrate: 1) that she was a member of a

 protected class; 2) that she was subjected to unwelcomed sexual

 harassment in the form of sexual advances or requests for sexual favors;
 3) that the harassment complained of was on the basis of sex; 4) that her

 submission to unwelcomed advances was an express or implied condition

 for receiving job benefits or that her refusal to submit to her supervisor’s
 sexual demands resulted in tangible job detriment; and 5) existence of

 respondeat superior liability. Bowman, 220 F.3d at 461. “Under

 Michigan’s ELCRA, a quid pro quo sexual harassment claim requires
 proof that (1) an employee was subjected to any of the types of unwelcome

 sexual conduct or communication described in the statute; and (2) her

 employer or her employer’s agent used her submission to or rejection of

 the proscribed conduct as a factor in a decision affecting her

 employment.” Johnson v. Ford Motor Co., No. 19-CV-10167, 2019 WL

 6649245, at *4 (E.D. Mich. Dec. 6, 2019) (citing M.C.L. § 37.2013(i);

 Chambers v. Trettco, Inc., 463 Mich. 297, 310 (2000)). “A ‘tangible

 employment action’ is an indispensable element’ of quid pro quo

 harassment, and only persons with supervisory powers could effectively

 make such a decision.” Id. Under the ECLRA, the plaintiff must “allege

                                      26
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20   PageID.321   Page 27 of 31




 that she forfeited job benefits or was otherwise subjected to less favorable

 working conditions based on her rejection of [the] defendant’s alleged

 sexual invitation.” Rose v. Shatzman & Assoc., P.C., No. 204346, 1999

 WL 33451609, at *3 (Mich. Ct. App. Mar. 30, 1999). As with hostile work
 environment, quid pro quo claims under the ELCRA are often interpreted

 using Title VII case law. See Pena v. Ingham Cnty. Road Comm’n, 660

 N.W.2d 351, 358 n.3 (Mich. Ct. App. 2003). And a plaintiff is not required
 to allege a prima facie case at the motion to dismiss stage. Keys, 684 F.3d

 at 609.

       The Sixth Circuit has explained that:
       [w]hat is commonly known as quid pro quo sexual
       harassment, to be contrasted with so-called hostile-work-
       environment sexual harassment, is anchored in an employer’s
       sexually discriminatory behavior which compels an employee
       to elect between acceding to sexual demands and forfeiting job
       benefits, continued employment or promotion, or otherwise
       suffering tangible job detriments. To succeed, a plaintiff must
       prove, as relevant here, that he or she was “subjected to
       unwelcome[] sexual harassment in the form of sexual
       advances or requests for sexual favors” and that submitting
       to these demands or advances was an express or implied
       condition for receiving job benefits, or that refusing to submit
       resulted in a tangible job detriment.
 Souther v. Posen Constr., Inc., 523 Fed. Appx. 352, 354 (6th Cir. 2013).

       Defendants concede that Plaintiff has adequately alleged she is a

 member of a protected class and that she was subjected to unwelcomed

 sexual harassment on the basis of her sex. Because Plaintiff does not

 allege that she submitted to these unwelcome advances, Plaintiff must

                                      27
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20        PageID.322    Page 28 of 31




 allege that her refusal to submit to such advances resulted in a tangible

 job detriment. Here, Plaintiff alleges that after she rejected Phifer’s

 sexual advances at a private lunch in April 2016, Phifer began taking

 tangible employment actions against her. ECF No. 21, PageID.223. She

 alleges that her probationary period was extended for a year in October

 2016; it was later removed in February 2017. She does not allege,

 however, that the temporary probation resulted in any economic or other

 harm. The placement of a plaintiff on a temporary probationary period

 does not constitute an adverse employment action under the ELCRA and

 Title VII because of its temporary nature and because it does not
 materially impact the plaintiff’s employment status, benefits, or

 responsibilities. See Shaya v. Belcastro, No. 14-11112, 2016 WL 335961,

 at *15 (E.D. Mich. June 10, 2016); see also Burlington Indus. V. Ellerth,
 524 U.S. 742, 761 (1998) (explaining that a tangible employment action

 must constitute a significant change in employment status, such as

 hiring, firing, failing to promote, reassignment with significantly

 different responsibilities, or a decision causing a significant change in

 benefits).10 Plaintiff also alleges that Phifer told Plaintiff’s co-workers not

 to eat lunch with her, that Phifer began publicly and privately yelling at

 and berating her, refused to allow her to attend trainings that were


 10“Courts use the terms ‘tangible employment detriment’ and ‘materially adverse
 employment action’ interchangeably.” Bowman v. Shawnee State Univ., 220 F.3d
 456, 461 n.5 (6th Cir. 2000) (citing Bryson v. Chicago State Univ., 96 F.3d 912, 916
 (7th Cir. 1996)).
                                          28
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20       PageID.323    Page 29 of 31




 necessary for her improvement on the job, and took actions to thwart her

 ability to supervise employees. While the refusal to attend trainings and

 the efforts to prevent appropriate supervision could result in a tangible

 job detriment if it caused her not to receive a promotion or to take a pay-

 cut, Plaintiff does not allege that adverse action resulted from these

 incidents.

       The complaint does make a vague reference to an unspecified

 “demotion” alleged to have occurred in July 2017. But Plaintiff provides

 no details that would allow one to know how this “demotion,” resulted in

 a tangible job detriment such as a change of job responsibilities, salary,
 or benefits, nor does it explicitly or implicitly state that Plaintiff was

 demoted because she rejected Phifer’s sexual advances toward her, or in

 fact that he had anything to do with the decision to demote her. This is
 particularly true because, according to the complaint, Phifer had been

 placed on administrative leave in June 2017, before the alleged demotion

 even occurred. Plaintiff does not allege that she was fired or denied

 promotion after she denied Phifer’s sexual advances at the private

 lunch,11 she still had the same job responsibilities, and she maintained


 11Plaintiff’s response asserts that she was not promoted the Marketing Specialist
 position and references paragraph 43 of her complaint for support of this assertion.
 ECF No. 21, PageID.223. But Paragraph 43 states:
        On July 26, 2017, Plaintiff received a phone call from HR Manager
        Randy Rossman. Plaintiff inquired about the removal of the posting for
        Marketing Specialist. Randy Rossman said he did not have to post
        positions; he said he has the right to make staff decisions and Plaintiff
        needed to know her place.
                                         29
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20        PageID.324    Page 30 of 31




 the   same     benefits.    While    Plaintiff    was    ultimately     placed     on

 administrative leave in June 2018 (approximately a year after Phifer

 resigned), Plaintiff does not allege that this administrative leave was

 caused by a refusal to submit to Phifer’s sexual advances throughout

 2016 and 2017. Because Plaintiff did not allege that she suffered a

 tangible job detriment as a consequence of rejecting Phifer’s advances,

 she fails to allege sexual harassment in the quid pro quo context.

       In sum, Plaintiff has failed to allege sufficient facts that she

 suffered from a hostile work environment or quid pro quo sexual

 harassment. Therefore, Defendant Huron Clinton’s motion as to Counts
 I and III are GRANTED and Defendant Phifer’s motion as to Counts I

 and III are GRANTED.12 These Counts will be DISMISSED WITHOUT

 PREJUDICE.

                                     V. Conclusion

       Accordingly, Defendant Huron Clinton’s partial motion to dismiss

 is GRANTED as to Counts I and III because Plaintiff has failed to
 adequately plead that she suffered from a hostile work environment or



 ECF No. 1, PageID.8. This does not allege or imply that Plaintiff applied for the
 Marketing Specialist position or that she was denied the position (after Phifer left
 Huron Clinton) because she rejected Phifer’s sexual advances.
 12 Defendants also move to dismiss Count II, asserting that Plaintiff is not a covered

 employee under 2 U.S.C. §1311. ECF No. 11, PageID.99; ECF No. 18, PageID.142.
 Plaintiff stipulates to dismissal of this count, explaining that Plaintiff’s complaint
 was drafted and filed by Plaintiff’s prior counsel. ECF No. 21, PageID.208. Similarly,
 Plaintiff stipulates to dismissal of Count I as to Defendant Phifer because Title VII
 does not provide for individual supervisory liability. ECF No. 22, PageID.230.
                                          30
Case 2:19-cv-12956-TGB-DRG ECF No. 28 filed 09/18/20   PageID.325   Page 31 of 31




 quid pro quo sexual harassment. Counts I and III as to Defendant Huron

 and Clinton are therefore DISMISSED WITHOUT PREJUDICE.

 Likewise, Defendant Phifer’s motion for judgment on the pleadings is

 GRANTED as to Count III. Count III as to Defendant Phifer is

 DISMISSED WITHOUT PREJUDICE. The Court accepts Plaintiff’s

 stipulation to dismiss Plaintiff’s Count II in its entirety and Count I as to

 Defendant Phifer. Plaintiff is ORDERED to file a stipulated order to this

 effect within seven (7) days of the entry of this Order. As Defendant

 Huron Clinton does not move to dismiss Count IV of Plaintiff’s

 Complaint, Plaintiff’s claim of retaliatory discharge survives.
       Plaintiff is ORDERED to file a Motion for Leave to File an

 Amended Complaint, with an attached proposed Amended Complaint,

 within 30 days of the date of this Order.


 DATED: September 18, 2020.
                                    BY THE COURT:




                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge




                                      31
